NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAMES F. SNYDER,                                No.    18-36055

                Plaintiff-Appellant,            D.C. No. 2:17-cv-00352-SU

 v.
                                                MEMORANDUM*
CLAYTON STEVENS, Senior Trooper;
Oregon State Police, in his individual
capacity,

                Defendant-Appellee.

                   Appeal from the United States District Court
                             for the District of Oregon
                  Patricia Sullivan, Magistrate Judge, Presiding**

                         Submitted November 18, 2019***

Before:      CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      James F. Snyder appeals pro se from the district court’s summary judgment

in his 42 U.S.C. § 1983 action alleging a violation of his Fourteenth Amendment


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
procedural due process rights. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Guatay Christian Fellowship v. County of San Diego, 670 F.3d
957, 970 (9th Cir. 2011). We affirm and remand with instructions.

      The district court properly granted summary judgment for defendant because

success on Snyder’s § 1983 claim for monetary damages would “necessarily imply

the invalidity of his [prior] conviction” for disorderly conduct and is therefore

barred by Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). See Skinner v. Switzer,

562 U.S. 521, 536 (2011) (claims relying on an alleged Brady v. Maryland, 373
U.S. 83 (1963), violation are “outside the province of § 1983” under Heck); Lyall

v. City of Los Angeles, 807 F.3d 1178, 1192 n.12 (9th Cir. 2015) (Heck bars

convictions that were not directly appealed, even where habeas was “effectively

unavailable”). In light of the fact that Snyder’s suit is barred by Heck, it was

unnecessary for the district court to reach the merits.

      Dismissal should be without prejudice, however, so that Snyder can

“reassert his claims if he ever succeeds in invalidating his conviction.” Trimble v.

City of Santa Rosa, 49 F.3d 583, 585 (9th Cir. 1995). We therefore remand with

instructions that the district court enter judgment without prejudice.

      AFFIRMED; REMANDED with instructions.




                                           2